NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

COEUR D’ALENE TRIBE,
Plaintiff-Appellant,

V.

UNITED STATES,
Defer:,dant-Appellee.

2012-5055 ..

Appeal from the United States C0urt of Federal
Claims in case no. 06-CV-940, Judge Edward J. Damich.

ON MOTION

ORDER

Upon consideration of the Coeur d’Alene Tribe’s un-
opposed motion for an extension of time, until August 2,
2012, to file its brief, due to settlement activities,

COEUR D'ALENE 'I‘RIBE V. US

IT ls ORDERED THAT:

The motion is granted.

JUN 0 4 2012

Date

cc: Mark H. Sosnowsky, Esq.
Stephen R. Terrell, Esq.

325

FoR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

LED=.
"»S-T‘:.%\'e:§§:i*:;se:°“
t JUN 04 2012
` JAN HURBALY

CLEHK